     Case 5:19-cv-01159-KK Document 25 Filed 07/07/20 Page 1 of 1 Page ID #:1121



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                            EASTERN DIVISION
10
11   RICHARD MICHAEL SINGLETON )                   CASE NO.: EDCV 19-01159 KK
                                        )
12                      Plaintiff,      )          [PROPOSED] ORDER AWARDING
                                        )          EAJA FEES
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND
21   THREE HUNDRED EIGHT DOLLARS and 46/cents ($2,308.46), as authorized
22   by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
23         DATED: July 7, 2020           __________________________________
                                         HONORABLE KENLY KIYA KATO
24                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                              1
